IndyMac INDX Mortgage Loan Trust 2007-AR15 Final Term Sheet [IndyMac Bank, F.S.B. LOGO] $446,180,100 (Approximate) IndyMac MBS, Inc. Depositor IndyMac Bank, F.S.B. Sponsor, Seller and Servicer This free writing prospectus is being delivered to you solely to provide you with information about the offering of the securities referred to in this free writing prospectus and to solicit an offer to purchase the securities, when, as and if issued. Any such offer to purchase made by you will not be accepted and will not constitute a contractual commitment by you to purchase any of the securities until we have accepted your offer to purchase. You may withdraw your offer to purchase securities at any time prior to our acceptance of your offer. The asset-backed securities referred to in this free writing prospectus are being offered when, as and if issued. In particular, you are advised that asset-backed securities, and the asset pools backing them, are subject to modification or revision (including, among other things, the possibility that one or more classes of securities may be split, combined or eliminated), at any time prior to issuance or availability of a final prospectus. As a result, you may commit to purchase securities that have characteristics that change, and you are advised that all or a portion of the securities may not be issued that have the characteristics described in this free writing prospectus. Any obligation on our part to sell securities to you will be conditioned on the securities having the characteristics described in this free writing prospectus. If that condition is not satisfied, we will notify you, and neither the issuer nor any underwriter will have any obligation to you to deliver all or any portion of the securities which you have committed to purchase, and there will be no liability between us as a consequence of the non-delivery. THE ISSUER HAS FILED A REGISTRATION STATEMENT (INCLUDING A PROSPECTUS) WITH THE SEC FOR THE OFFERING TO WHICH THIS COMMUNICATION RELATES. BEFORE YOU INVEST, YOU SHOULD READ THE PROSPECTUS IN THAT REGISTRATION STATEMENT AND OTHER DOCUMENTS THE ISSUER HAS FILED WITH THE SEC FOR MORE COMPLETE INFORMATION ABOUT THE ISSUER AND THIS OFFERING. YOU MAY GET THESE DOCUMENTS AT NO CHARGE BY VISITING EDGAR ON THE SEC WEB SITE AT WWW.SEC.GOV. This free writing prospectus does not contain all information that is required to be included in the base prospectus and the prospectus supplement. The information in this free writing prospectus, if conveyed prior to the time of your commitment to purchase, supersedes any similar prior information contained in any prior free writing prospectus relating to these securities. 2 FREE WRITING PROSPECTUS DATED JUNE 27, 2007 IndyMac INDX Mortgage Loan Trust 2007-AR15 $446,180,100 Distributions are payable monthly on the 25th day of each month, beginning July 25, 2007 The issuing entity will issue the following classes of certificates: Class Initial Class Certificate Balance (1) Pass-Through Rate (2) Class Initial Class Certificate Balance (1) Pass-Through Rate (2) Class1-A-1 $137,125,000 Variable ClassA-R $100 Variable Class 1-A-2 $15,235,000 Variable ClassB-1 $11,835,000 Variable Class2-A-1 $269,465,000 Variable ClassB-2 $7,740,000 Variable Class 2-A-X $269,465,000 (3) Variable ClassB-3 $4,780,000 Variable (1)This amount is approximate and is subject to a permitted variance in the aggregate of plus or minus 10%. (2)The pass-through rates are calculated as described in this free writing prospectus under “Summary—Description of the Certificates.” (3)The Class 2-A-X Certificates are interest only, notional amount certificates.The initial notional amount for the Class 2-A-X Certificates is set forth in the table above but is not included in the aggregate class certificate balance of the offered certificates. 3 Summary This summary highlights selected information from this document and does not contain all of the information that you need to consider in making your investment decision.To understand all of the terms of an offering of the certificates, carefully read this entire document and the accompanying prospectus. While this summary contains an overview of certain calculations, cash flow priorities and other information to aid your understanding, you should read carefully the full description of these calculations, cash flow priorities and other information in this free writing prospectus and the accompanying prospectus before making any investment decision. Issuing Entity IndyMac INDX Mortgage Loan Trust 2007-AR15, a common law trust formed under the laws of the State of New York. Depositor IndyMac MBS, Inc., a Delaware corporation and a limited purpose finance subsidiary of IndyMac Bank, F.S.B. Its address is 155 North Lake Avenue, Pasadena, California 91101, and its telephone number is (800) 669-2300. Sponsor, Seller and Servicer IndyMac Bank, F.S.B., a federal savings bank.Its principal executive offices are located at 888 East Walnut Street, Pasadena, California 91101, and its telephone number is (800) 669-2300. Trustee Deutsche Bank National Trust Company, a national banking association.The corporate trust office of the trustee is located (i) for purposes of certificate transfers, at DB Services Tennessee, 648 Grassmere Park Road, Nashville, Tennessee 37211-3658, Attention:Transfer Unit and (ii) for all other purposes, at 1761 East St. Andrew Place, Santa Ana, California 92705, Attention: Trust Administration IN07AF, and its telephone number is (714) 247-6000. Pooling and Servicing Agreement The pooling and servicing agreement dated as of June 1, 2007 among the seller, the servicer, the depositor and the trustee, under which the issuing entity will be formed. Cut-off Date For each mortgage loan, the later of June 1, 2007 and the origination date of that mortgage loan. Closing Date On or about June 28, 2007. The Mortgage Loans The mortgage pool will consist primarily of 30-year conventional adjustable-rate mortgage loans secured by first liens on one- to four- family residential properties.The mortgage loans will be divided into two groups.Each group of mortgage loans is referred to as a “loan group.” The mortgage rate on each mortgage loan is fixed for a specified period after origination after which the mortgage rate is adjustable, based on a specified index.The aggregate stated principal balance of the mortgage loans in each loan group as of the cut-off date is expected to be approximately as follows: Loan Group Aggregate Principal Balance ($) Fixed Rate Period (months) 1 164,445,001 84 2 290,839,713 120 The depositor believes that the information set forth in this free writing prospectus regarding the mortgage loans as of the cut-off date is representative of the characteristics of the mortgage loans that will be delivered on the closing date. However, certain mortgage loans may prepay or may be determined not to meet the eligibility requirements for inclusion in the final mortgage pool. A limited number of mortgage loans may be added to or substituted for the mortgage loans that are described in this free writing prospectus. Any addition or substitution will not result in a material difference in the final mortgage pool although the cut-off date information regarding the actual mortgage loans may vary somewhat from the information regarding the mortgage loans presented in this free writing prospectus. As of the cut-off date, the mortgage loans in loan group 1 had the following characteristics: 4 Aggregate Current Principal Balance $164,445,001 Geographic Concentrations in excess of 10%: California 43.96% Weighted Average Original LTV Ratio 73.49% Weighted Average Mortgage Rate 6.661% Range of Mortgage Rates 5.000% to 10.500% Average Current Principal Balance $522,048 Range of Current Principal Balances $46,400 to $2,500,000 Weighted Average Remaining Term to Maturity 359 months Weighted Average FICO Credit Score* 697 Weighted Average Gross Margin 2.735% Weighted Average Maximum Mortgage Rate 11.693% Weighted Average Minimum Mortgage Rate 2.735% Range of Months to Next Rate Adjustment Date 76 to 85 * Not including the mortgage loans for which the FICO Credit Score was not available. As of the cut-off date, the mortgage loans in loan group 2 had the following characteristics: Aggregate Current Principal Balance $290,839,713 Geographic Concentrations in excess of 10%: California 64.75% Weighted Average Original LTV Ratio 72.84% Weighted Average Mortgage Rate 6.765% Range of Mortgage Rates 5.125% to 9.625% Average Current Principal Balance 581,679 Range of Current Principal Balances $70,400 to $2,000,000 Weighted Average Remaining Term to Maturity 359 months Weighted Average FICO Credit Score* 711 Weighted Average Gross Margin 2.758% Weighted Average Maximum Mortgage Rate 11.765% Weighted Average Minimum Mortgage Rate 2.758% Range of Months to Next Rate Adjustment Date 115 to 121 * Not including the mortgage loans for which the FICO Credit Score was not available. As of the cut-off date, the mortgage loans, in the aggregate, had the following characteristics: Aggregate Current Principal Balance $455,284,714 Geographic Concentrations in excess of 10%: California 57.24% Weighted Average Original LTV Ratio 73.07% Weighted Average Mortgage Rate 6.727% Range of Mortgage Rates 5.000% to 10.500% Average Current Principal Balance $558,632 Range of Current Principal Balances $46,400 to $2,500,000 Weighted Average Remaining Term to Maturity 359 months Weighted Average FICO Credit Score* 706 Weighted Average Gross Margin 2.750% Weighted Average Maximum Mortgage Rate 11.739% Weighted Average Minimum Mortgage Rate 2.750% Range of Months to Next Rate Adjustment Date 76 to 121 * Not including the mortgage loans for which the FICO Credit Score was not available. 5 Description of the Certificates The issuing entity will issue the following classes of certificates: Class Related Loan Group Initial Class Certificate Balance (1) Type Final Scheduled Distribution Date Modeled Final Distribution Date Initial Rating (Moody’s/S&P) (2) Offered Certificates 1-A-1 1 $137,125,000 Senior/Super Senior/Variable Rate August 25, 2037 June 25, 2037 Aaa/AAA 1-A-2 1 $15,235,000 Senior/Support/ Variable Rate August 25, 2037 June 25, 2037 Aaa/AAA 2-A-1 2 $269,465,000 Senior /Variable Rate August 25, 2037 June 25, 2037 Aaa/AAA 2-A-X 2 $269,465,000 (3) Senior/Notional Amount/Interest Only/Variable Rate August 25, 2037 June 25, 2037 Aaa/AAA A-R 1 $ 100 Senior/REMIC Residual August 25, 2037 July 25, 2007 NR/AAA B-1 1 and 2 $11,835,000 Subordinate/ Variable Rate August 25, 2037 June 25, 2037 Aa2/AA B-2 1 and 2 $7,740,000 Subordinate/ Variable Rate August 25, 2037 June 25, 2037 A2/A B-3 1 and 2 $4,780,000 Subordinate/ Variable Rate August 25, 2037 June 25, 2037 Baa2/BBB Non-Offered Certificates(4) ClassP 1 and 2 $100 Prepayment Charges N/A N/A NR Class L 1 and 2 N/A Late Payment Fees N/A N/A NR ClassB-4 1 and 2 $4,780,000 Subordinate/ Variable Rate August 25, 2037 June 25, 2037 NR/BB ClassB-5 1 and 2 $2,505,000 Subordinate/ Variable Rate August 25, 2037 June 25, 2037 NR/B ClassB-6 1 and 2 $1,819,613 Subordinate/ Variable Rate August 25, 2037 June 25, 2037 NR (1) This amount is subject to a permitted variance in the aggregate of plus or minus 10% and depends on the amount of mortgage loans actually delivered on the closing date. (2) The offered certificates will not be offered unless they are assigned the indicated ratings by Standard & Poor’s, a division of The McGraw-Hill Companies, Inc. (“S&P”) and Moody’s Investors Service, Inc. (“Moody’s”).These ratings may be lowered or withdrawn at any time by either of the rating agencies. (3) The notional amount of this class of certificates will be calculated as described in this free writing prospectus under “Description of the Certificates—Notional Amount Certificates.” (4) The ClassP, Class L, ClassB-4, ClassB-5 and ClassB-6 Certificates are not offered by this free writing prospectus.The Class P Certificates will be entitled to receive all prepayment charges collected on the mortgage loans.The Class L Certificates will be entitled to receive all late payment fees collected on the mortgage loans.Any information contained in this free writing prospectus with respect to these certificates is provided only to permit a better understanding of the offered certificates. 6 The certificates also will have the following characteristics: Class Related Loan Group Initial Class Certificate Balance (1) Type Final Scheduled Distribution Date (2) Modeled Final Distribution Date (3) Initial Rating (Moody’s/S&P) (4) Offered Certificates 1-A-1 1 $137,125,000 Senior/Super Senior/Variable Rate August 25, 2037 June 25, 2037 Aaa/AAA 1-A-2 1 $15,235,000 Senior/Support/ Variable Rate August 25, 2037 June 25, 2037 Aaa/AAA 2-A-1 2 $269,465,000 Senior /Variable Rate August 25, 2037 June 25, 2037 Aaa/AAA 2-A-X 2 $269,465,000 (5) Senior/Notional Amount/Interest Only/Variable Rate August 25, 2037 June 25, 2037 Aaa/AAA A-R 1 $ 100 Senior/REMIC Residual August 25, 2037 July 25, 2007 NR/AAA B-1 1 and 2 $11,835,000 Subordinate/ Variable Rate August 25, 2037 June 25, 2037 Aa2/AA B-2 1 and 2 $7,740,000 Subordinate/ Variable Rate August 25, 2037 June 25, 2037 A2/A B-3 1 and 2 $4,780,000 Subordinate/ Variable Rate August 25, 2037 June 25, 2037 Baa2/BBB Non-Offered Certificates(6) ClassP 1 and 2 $100 Prepayment Charges N/A N/A NR Class L 1 and 2 N/A Late Payment Fees N/A N/A NR ClassB-4 1 and 2 $4,780,000 Subordinate/ Variable Rate August 25, 2037 June 25, 2037 NR/BB ClassB-5 1 and 2 $2,505,000 Subordinate/ Variable Rate August 25, 2037 June 25, 2037 NR/B ClassB-6 1 and 2 $1,819,613 Subordinate/ Variable Rate August 25, 2037 June 25, 2037 NR (1) Reflects the expected pass-through rate as of the closing date. (2) The pass-through rate for this class of certificates for the interest accrual period related to any distribution date will be a per annum rate equal to the weighted average adjusted net mortgage rate of the mortgage loans in loan group 1. (3) These certificates will settle with accrued interest. (4) Interest accrues at the rate specified in this table based on a 360-day year that consists of twelve 30-day months. (5) The pass-through rate for the Class 2-A-1 Certificates for the interest accrual period related to any distribution date will be a per annum rate equal to the weighted average adjusted net mortgage rate of the mortgage loans in loan group 2 minus the pass-through rate for the Class 2-A-X Certificates. (6) The pass-through rate for the Class 2-A-X Certificates for the interest accrual period related to any distribution date (x) up to and including the distribution date in June 2017, will equal 0.48000% per annum, and (y) any distribution date thereafter, will equal 0.00%. (7) The pass-through rate for each class of subordinated certificates for the interest accrual period for any distribution date will equal (i)the sum of the following for each loan group: the product of (x) the weighted average adjusted net mortgage rate of the mortgage loans in that loan group as of the first day of the related due period (after giving effect to principal payments received in the prepayment period that ends during such due period) and (y) the related assumed balance, divided by (ii) the sum of the assumed balance for each loan group immediately prior to that distribution date. (8) The ClassP and Class L Certificates will not accrue any interest. 7 Designations We sometimes use the following designations to refer to the specified classes of certificates in order to aid your understanding of the offered certificates. Designation Classof Certificates Senior Certificates Group 1 Senior Certificates and Group 2 Senior Certificates Subordinate Certificates ClassB-1, ClassB-2, ClassB-3, ClassB-4, ClassB-5 and ClassB-6 Certificates Group 1 Senior Certificates Class1-A-1, Class1-A-2 and ClassA-R Certificates Group 2 Senior Certificates Class2-A-1 and Class2-A-X Certificates Notional Amount Certificates Class2-A-X Certificates Offered Certificates Senior Certificates, ClassB-1, ClassB-2 and ClassB-3 Certificates Super Senior Certificates Class1-A-1 Certificates Support Certificates Class1-A-2 Certificates Record Date The last business day of the month preceding the month of a distribution date. Denominations The senior certificates (other than the ClassA-R Certificates): $25,000 and multiples of $1.00. ClassB-1, ClassB-2 and ClassB-3 Certificates: $25,000 and multiples of $1,000. ClassA-R Certificates: $100. Registration of Certificates Offered Certificates other than the ClassA-R Certificates: Book-entry form.Persons acquiring beneficial ownership interests in the offered certificates (other than the ClassA-R Certificates) will hold their beneficial interests through The Depository Trust Company in the United States and, upon request, through Clearstream Luxembourg or the Euroclear System in Europe. ClassA-R Certificates: Fully registered certificated form.The ClassA-R Certificates will be subject to certain restrictions on transfer described in this free writing prospectus and as more fully provided for in the pooling and servicing agreement. Distribution Dates We will make distributions on the 25th day of each month. If the 25th day of a month is not a business day, then we will make distributions the next business day. The first distribution is scheduled for July 25, 2007. Interest Distributions The related interest accrual period, interest accrual convention and pass-through rate for each class of interest-bearing certificates is shown in the table above. On each distribution date, to the extent funds are available for the related loan group, each interest-bearing class of certificates will be entitled to receive: · interest accrued at the applicable pass-through rate during the related interest accrual period on the class certificate balance or notional amount immediately prior to that distribution date; plus · any interest remaining unpaid from prior distribution dates; minus · any net interest shortfalls allocated to that class for that distribution date. When a borrower makes a full or partial prepayment on a mortgage loan, the amount of interest that the borrower is required to pay may be less than the amount of interest certificateholders would otherwise be entitled to receive with respect to the mortgage loan.The servicer is required to reduce its servicing compensation to offset this shortfall but the reduction for any distribution date is limited to an amount equal to the product of one-twelfth of 0.125% multiplied by the pool balance as of the first day of the prior month. If the aggregate amount of interest shortfalls resulting from prepayments on the mortgage loans in a loan group exceeds the amount of the reduction in the servicer’s servicing compensation, the interest entitlement for each related class of certificates will be reduced proportionately by the amount of this excess. 8 For each class of certificates, any unpaid interest amount (which is interest due, but not distributed, on a prior distribution date) will be distributable as and to the extent described in this free writing prospectus. Allocation of Net Interest Shortfalls For any distribution date, the interest entitlement for each interest-bearing class of certificates will be reduced by the amount of net interest shortfalls experienced by the mortgage loans in the related loan group resulting from: · prepayments on the mortgage loans; and · reductions in the mortgage rate on the related mortgage loans due to Servicemembers Civil Relief Act reductions or debt service reductions. Net interest shortfalls for a loan group on any distribution date will be allocated prorata among all interest-bearing classes of the related senior certificates based on their respective entitlements and the classes of subordinated certificates, based on interest accrued on each such subordinated class’ share of the assumed balance, as described more fully in this free writing prospectus under “Description of the Certificates — Interest,” in each case before taking into account any reduction in the interest entitlements due to shortfalls. If on any distribution date, available funds for a loan group are not sufficient to make a full distribution of the interest entitlement on the related classes of certificates in the order described below under “— Priority of Distributions Among Certificates,” interest will be distributed on each class of related certificates of equal priority, prorata, based on their respective entitlements.Any unpaid interest amount will be carried forward and added to the amount holders of each affected class of certificates will be entitled to receive on the next distribution date. Amounts Available for Distributions on the Certificates The amount available for distribution on the certificates on any distribution date will be calculated on a loan group by loan group basis and generally consists of the following with respect to the mortgage loans in a loan group (after the fees and expenses described under the next heading are subtracted): · all scheduled installments of interest and principal due and received on the mortgage loans in that loan group during the applicable period, together with any advances with respect to them; · all proceeds of any primary mortgage guaranty insurance policies and any other insurance policies with respect to the mortgage loans in that loan group, to the extent the proceeds are not applied to the restoration of the related mortgaged property or released to the borrower in accordance with the servicer’s normal servicing procedures; · net proceeds from the liquidation of defaulted mortgage loans in that loan group, by foreclosure or otherwise during the calendar month preceding the month of the distribution date (to the extent the amounts do not exceed the unpaid principal balance of the mortgage loan, plus accrued interest); · subsequent recoveries with respect to mortgage loans in that loan group; · partial or full prepayments with respect to mortgage loans in that loan group collected during the applicable period, together with interest paid in connection with the prepayment, other than certain excess amounts payable to the servicer, and the compensating interest; and · any substitution adjustment amounts or purchase price in respect of a deleted mortgage loan or a mortgage loan in that loan group repurchased by a seller or originator or purchased by the servicer during the applicable period. Fees and Expenses The amounts available for distribution on the certificates on any distribution date generally will not include the following amounts: · the servicing fee and additional servicing compensation due to the servicer; 9 · the trustee fee due to the trustee; · any lender paid mortgage insurance premiums; · amounts reimbursed to the servicer and the trustee in respect of advances previously made by them and other amounts for which the servicer and the trustee are entitled to be reimbursed; · all prepayment charges (which are distributable only to the ClassP Certificates); · all late payment fees (which are distributable only to the Class L Certificates); and · all other amounts for which the depositor, the seller or the servicer is entitled to be reimbursed from the certificate account pursuant to the pooling and servicing agreement. Any amounts paid from collections on the mortgage loans will reduce the amount that could have been distributed to the certificateholders. Servicing Compensation Servicing Fee The servicer will be paid a monthly fee (referred to as the servicing fee) with respect to each mortgage loan that will equal one-twelfth of the stated principal balance of such mortgage loan multiplied by the servicing fee rate. The servicing fee rate for each mortgage loan in loan group 1 will be 0.375% per annum and for each mortgage loan in loan group 2 will be 0.250% per annum.The amount of the servicing fee is subject to adjustment with respect to certain prepaid mortgage loans. Additional Servicing Compensation The servicer is also entitled to receive, as additional servicing compensation, assumption fees and other similar charges (excluding prepayment charges and late payment fees), all investment income earned on amounts on deposit in certain of the issuing entity’s accounts and excess proceeds with respect to the mortgage loans. Source and Priority of Payments These amounts will be paid to the servicer from collections on the mortgage loans prior to any distributions on the certificates. Priority of Distributions Priority of Distributions Among Certificates In general, on any distribution date, available funds for each loan group will be distributed in the following order: · to interest on each interest-bearing class of senior certificates related to that loan group, prorata, based on their respective interest distribution amounts; · to principal of the classes of senior certificates relating to that loan group then entitled to receive distributions of principal, in the order and subject to the priorities set forth below; · to interest on and then principal of the classes of subordinated certificates, in the order of their seniority, beginning with the ClassB-1 Certificates, in each case subject to the limitations set forth below; and · from any remaining available amounts, to the ClassA-R Certificates. Principal Distributions Generally, principal collections from the mortgage loans in a loan group are allocated to the senior certificates as set forth below, and any remainder is allocated to the subordinated certificates: · in the case of scheduled principal collections on the mortgage loans in a loan group, the amount allocated to the related senior certificates is based on the ratio of the aggregate class certificate balance of the related senior certificates to the aggregate stated principal balance of the mortgage loans in that loan group and · in the case of principal prepayments on the mortgage loans in a loan group, the amount allocated to the related senior certificates is based on a fixed percentage (equal to 100%) until the seventh anniversary of the first distribution date, at which time the percentage will step down as described in this free writing prospectus, if the specified conditions are met. 10 Notwithstanding the foregoing, · no decrease in the senior prepayment percentage related to a loan group will occur unless certain conditions related to the loss and delinquency performance of the mortgage loans in each loan group are satisfied and · if the aggregate subordination percentage meets a certain threshold and certain conditions related to loss and delinquency performance of the mortgage loans in each loan group are satisfied (referred to as the “two-times test”), each senior prepayment percentage will step down prior to the seventh anniversary of the first distribution date, and will be a smaller percentage than would be the case if the two times test were not met. The notional amount certificates do not have a class certificate balance and are not entitled to any distributions of principal but will bear interest during each interest accrual period on its notional amount. Senior Certificates On each distribution date, the principal amount for each loan group, up to the amount of the related senior principal distribution amount, will be distributed as principal of the classes of senior certificates as follows: · with respect to loan group 1, in the following priority: 1)to the ClassA-R Certificates, until its class certificate balance is reduced to zero; and 2)concurrently, to the Class1-A-1 and Class1-A-2 Certificates, prorata, until their respective class certificate balances are reduced to zero. · with respect to loan group 2, to the Class2-A-1 Certificates, until its class certificate balance is reduced to zero. Subordinated Certificates; Applicable Credit Support Percentage Trigger On each distribution date, to the extent of available funds available therefor, the principal amount related to each loan group, up to the related subordinated principal distribution amount, will be distributed as principal of the classes of subordinated certificates in order of their distribution priorities, beginning with the ClassB-1 Certificates, until their respective class certificate balances are reduced to zero.Each class of subordinated certificates will be entitled to receive its prorata share of the related subordinated principal distribution amount from both loan groups; provided, that if the applicable credit support percentage of a class of subordinated certificates (other than the class of subordinated certificates then outstanding with the highest distribution priority) is less than the original applicable credit support percentage for that class (referred to as a “restricted class”), the restricted class will not receive distributions of principal prepayments.Instead, the portion of principal prepayments otherwise distributable to the restricted class will be allocated to those classes of subordinated certificates that are not restricted classes, prorata, based upon their respective class certificate balances and distributed in the sequential order described above. Required Repurchases, Substitutions or Purchases of Mortgage Loans The seller will make certain representations and warranties relating to the mortgage loans pursuant to the pooling and servicing agreement.If with respect to any mortgage loan any of the representations and warranties are breached in any material respect as of the date made, or an uncured material document defect exists, the seller will be obligated to repurchase or substitute for the mortgage loan. The servicer is permitted to modify any mortgage loan in lieu of refinancing at the request of the related mortgagor, provided that the servicer purchases the mortgage loan from the issuing entity immediately preceding the modification.In addition, under limited circumstances, the servicer will repurchase certain mortgage loans that experience an early payment default (default in the first three months following origination). Credit Enhancement The issuance of senior certificates and subordinated certificates by the issuing entity is designed to increase the likelihood that senior certificateholders will receive regular distributions of interest and principal. 11 Subordination The senior certificates will have a distribution priority over the subordinated certificates.Among the subordinated certificates offered by this free writing prospectus, each class of subordinated certificates will have a distribution priority over the class or classes of certificates with a higher numerical designation, if any. Subordination is designed to provide the holders of certificates with a higher distribution priority with protection against most losses realized when the remaining unpaid principal balance of a mortgage loan exceeds the proceeds recovered upon the liquidation of that mortgage loan. In general, this loss protection is accomplished by allocating the realized losses on the mortgage loans in a loan group first, to the subordinated certificates, beginning with the class of subordinated certificates then outstanding with the lowest priority of distribution, and second to the related senior certificates (other than the notional amount certificates) in accordance with the priorities set forth under “Description of the Certificates—Allocation of Losses.”However, any realized losses on the mortgage loans in a loan group that would otherwise be allocated to the class of super senior certificates will instead be allocated to the class of support certificates until its class certificate balance is reduced to zero. Additionally, as described above under “—Principal Distributions,” unless certain conditions are met, the senior prepayment percentage related to a loan group (which determines the allocation of unscheduled payments of principal between the related senior certificates and the subordinated certificates) will exceed the related senior percentage (which represents such senior certificates’ prorata percentage interest in the mortgage loans in that loan group).This disproportionate allocation of unscheduled payments of principal will have the effect of accelerating the amortization of the senior certificates which receive these unscheduled payments of principal while, in the absence of realized losses, increasing the interest in the principal balance of the loan group evidenced by the subordinated certificates. Increasing the respective interest of the subordinated certificates relative to that of the senior certificates is intended to preserve the availability of the subordination provided by the subordinated certificates. Cross-Collateralization If on any distribution date the aggregate class certificate balance of the senior certificates of a senior certificate group, after giving effect to distributions to be made on that distribution date, is greater than the aggregate stated principal balance of the mortgage loans in the related loan group (any such group, an “undercollateralized group”), all amounts otherwise distributable as principal to the subordinated certificates (or, following the senior credit support depletion date, the amounts described in the following sentence) will be distributed as principal to the senior certificates of that undercollateralized group, until the aggregate class certificate balance of the senior certificates of the undercollateralized group equals the aggregate stated principal balance of the mortgage loans in that loan group (such distribution, an “undercollateralization distribution”).If the senior certificates of a senior certificate group constitute an undercollateralized group on any distribution date following the senior credit support depletion date, undercollateralization distributions will be made from the excess of the available funds for the other loan group remaining after all required amounts for that distribution date have been distributed to the senior certificates of that senior certificate group. Accordingly, the subordinated certificates will not receive distributions of principal until the undercollateralized group is no longer undercollateralized. All distributions described in this “—Cross-Collateralization” section will be made in accordance with the priorities set forth below under “Distributions on the Certificates — Principal — Senior Principal Distribution Amount” and “— Subordinated Principal Distribution Amount.” Advances The servicer will make cash advances with respect to delinquent payments of principal and interest on the mortgage loans to the extent the servicer reasonably believes that the cash advances can be repaid from future payments on the mortgage loans. These cash advances are only intended to maintain a regular flow of scheduled interest and principal distributions on the certificates and are not intended to guarantee or insure against losses. 12 Optional Termination The servicer may purchase all of the remaining assets of the issuing entity and retire all outstanding classes of certificates on or after the distribution date on which the aggregate stated principal balance of all of the mortgage loans and real estate owned by the issuing entity declines below 10% of the aggregate stated principal balance of the mortgage loans as of the cut-off date. Tax Status For federal income tax purposes, the issuing entity will comprise one or more real estate mortgage investment conduits in a tiered structure.The highest tier will be referred to as the Master REMIC and each underlying tier (if any) will be referred to as an underlying REMIC.Each underlying REMIC (if any) will hold mortgage loans (or uncertificated regular interests) and will issue several classes of uncertificated regular interests and a single uncertificated residual interest.The Master REMIC will hold as assets regular interests issued by underlying REMICs (or the mortgage loans if there are no underlying REMICs) and will issue the several classes of certificates, which, other than the Class L and ClassA-R Certificates, will represent the regular interests in the Master REMIC.The ClassA-R Certificate will represent ownership of both the residual interest in the Master REMIC and the residual interests in any underlying REMIC. ERISA Considerations The offered certificates (other than the ClassA-R Certificates and, until they have been underwritten or placed by an underwriter meeting certain requirements, the Class B-1, Class B-2 and Class B-3 Certificates) may be purchased by a pension or other benefit plan subject to the Employee Retirement Income Security Act of 1974, as amended or Section 4975 of the Internal Revenue Code of 1986, as amended, or by an entity investing the assets of such a benefit plan, so long as certain conditions are met. Legal Investment The senior certificates and the ClassB-1 Certificates will be mortgage related securities for purposes of the Secondary Mortgage Market Enhancement Act of 1984 as long as they are rated in one of the two highest rating categories by at least one nationally recognized statistical rating organization. The ClassB-2 and ClassB-3 Certificates will not be rated in one of the two highest rating categories by a nationally recognized statistical rating organization, and therefore, will not be mortgage related securities for purposes of that Act. 13 Loan Group 1 Mortgage Rates for the Group 1 Mortgage Loans(1) Range of Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio 4.501 - 5.000 1 $ 503,999.54 0.31 % 5.000 % 707 $ 503,999.54 80.00 % 5.001 - 5.500 3 1,648,573.44 1.00 5.402 754 549,524.48 78.83 5.501 - 6.000 15 6,671,767.94 4.06 5.900 706 444,784.53 71.63 6.001 - 6.500 128 69,866,648.03 42.49 6.345 703 545,833.19 71.32 6.501 - 7.000 103 60,512,709.92 36.80 6.767 692 587,502.04 74.16 7.001 - 7.500 39 16,626,794.67 10.11 7.326 693 426,328.07 77.54 7.501 - 8.000 11 4,557,356.00 2.77 7.814 684 414,305.09 77.58 8.001 - 8.500 10 2,630,868.54 1.60 8.324 673 263,086.85 78.84 8.501 - 9.000 3 1,237,600.00 0.75 8.625 676 412,533.33 79.90 9.001 - 9.500 1 142,282.43 0.09 9.375 757 142,282.43 95.00 10.001 - 10.500 1 46,400.00 0.03 10.500 749 46,400.00 80.00 Total 315 $ 164,445,000.51 100.00 % (1) The Mortgage Rates listed in the preceding table include lender acquired mortgage insurance premiums.As of the Cut-off Date, the weighted average Mortgage Rate of the Group 1 Mortgage Loans was approximately 6.661% per annum.As of the Cut-off Date, the weighted average Mortgage Rate of the Group 1 Mortgage Loans net of the insurance premiums charged by the lender was approximately 6.657% per annum. 14 Current Principal Balances for the Group 1 Mortgage Loans(1) Range of Current Mortgage Loan Principal Balances ($) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio 0.01 - 50,000.00 1 $ 46,400.00 0.03 % 10.500 % 749 $ 46,400.00 80.00 % 50,000.01 - 100,000.00 6 499,493.50 0.30 7.716 675 83,248.92 72.92 100,000.01 - 150,000.00 16 2,112,935.73 1.28 7.459 681 132,058.48 77.39 150,000.01 - 200,000.00 13 2,323,347.97 1.41 6.815 685 178,719.07 79.28 200,000.01 - 250,000.00 18 3,920,512.90 2.38 6.696 703 217,806.27 79.39 250,000.01 - 300,000.00 22 6,168,297.16 3.75 6.463 713 280,377.14 75.57 300,000.01 - 350,000.00 15 4,913,527.02 2.99 6.581 693 327,568.47 71.92 350,000.01 - 400,000.00 23 8,769,521.38 5.33 6.555 695 381,283.54 77.37 400,000.01 - 450,000.00 36 15,286,381.93 9.30 6.720 701 424,621.72 77.95 450,000.01 - 500,000.00 32 15,402,387.90 9.37 6.852 698 481,324.62 77.65 500,000.01 - 550,000.00 16 8,439,883.32 5.13 6.443 711 527,492.71 74.27 550,000.01 - 600,000.00 24 13,755,690.83 8.36 6.896 701 573,153.78 77.74 600,000.01 - 650,000.00 19 11,935,988.58 7.26 6.674 707 628,209.93 77.23 650,000.01 - 700,000.00 11 7,525,023.44 4.58 6.873 688 684,093.04 69.67 700,000.01 - 750,000.00 12 8,811,165.29 5.36 6.710 694 734,263.77 73.93 750,000.01 - 800,000.00 7 5,472,000.00 3.33 6.657 687 781,714.29 67.00 800,000.01 - 850,000.00 2 1,682,732.43 1.02 6.687 670 841,366.22 67.94 850,000.01 - 900,000.00 6 5,298,395.00 3.22 6.585 684 883,065.83 60.35 900,000.01 - 950,000.00 3 2,765,020.00 1.68 6.086 689 921,673.33 73.55 950,000.01 - 1,000,000.00 17 16,779,839.00 10.20 6.726 700 987,049.35 70.29 1,000,000.01 - 1,250,000.00 7 8,093,482.20 4.92 6.366 705 1,156,211.74 68.82 1,250,000.01 - 1,500,000.00 6 8,433,000.00 5.13 6.458 691 1,405,500.00 69.87 1,500,000.01 - 1,750,000.00 1 1,619,974.93 0.99 6.250 667 1,619,974.93 60.00 1,750,000.01 - 2,000,000.00 1 1,890,000.00 1.15 6.250 693 1,890,000.00 70.00 2,250,000.01 - 2,500,000.00 1 2,500,000.00 1.52 6.125 681 2,500,000.00 58.82 Total 315 $ 164,445,000.51 100.00 % (1) As of the Cut-off Date, the average principal balance of the Group 1 Mortgage Loans was approximately $522,048. Original Loan-to-Value Ratios for the Group 1 Mortgage Loans(1) Range of Original Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio 20.01 - 30.00 1 $ 75,000.00 0.05 % 6.375 % 659 $ 75,000.00 30.00 % 30.01 - 40.00 3 1,296,000.00 0.79 6.573 796 432,000.00 35.41 40.01 - 50.00 7 3,441,325.75 2.09 6.433 682 491,617.96 46.82 50.01 - 60.00 18 14,203,519.69 8.64 6.339 680 789,084.43 56.81 60.01 - 70.00 45 31,339,454.32 19.06 6.535 686 696,432.32 66.21 70.01 - 80.00 206 102,132,027.36 62.11 6.748 701 495,786.54 77.61 80.01 - 90.00 21 7,516,105.62 4.57 6.748 711 357,909.79 86.47 90.01 - 100.00 14 4,441,567.77 2.70 6.651 711 317,254.84 93.99 Total 315 $ 164,445,000.51 100.00 % (1) As of the Cut-off Date, the weighted average original Loan-to-Value Ratio of the Group 1 Mortgage Loans was approximately 73.49%. 15 Original Term to Stated Maturity for the Group 1 Mortgage Loans Original Term to Stated Maturity (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio 360 315 $ 164,445,000.51 100.00 % 6.661 % 697 $ 522,047.62 73.49 % Total 315 $ 164,445,000.51 100.00 % Remaining Terms to Stated Maturity for the Group 1 Mortgage Loans(1) Remaining Terms to Stated Maturity (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio 351 – 355 9 $ 5,642,774.64 3.43 % 6.480 % 696 $ 626,974.96 71.17 % 356 – 360 306 158,802,225.87 96.57 6.667 697 518,961.52 73.57 Total 315 $ 164,445,000.51 100.00 % (1) As of the Cut-off Date, the weighted average remaining term to stated maturity of the Group 1 Mortgage Loans was approximately 359months. 16 Geographic Distribution of the Mortgaged Properties for the Group 1 Mortgage Loans Geographic Area Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio Alabama 1 $ 91,360.00 0.06 % 7.375 % 666 $ 91,360.00 80.00 % Arizona 14 6,475,337.00 3.94 6.854 692 462,524.07 76.30 Arkansas 2 444,600.00 0.27 6.727 690 222,300.00 71.11 California 112 72,294,792.48 43.96 6.598 697 645,489.22 71.34 Colorado 7 3,678,273.25 2.24 6.599 711 525,467.61 79.32 Connecticut 3 1,133,000.00 0.69 6.588 704 377,666.67 67.38 Delaware 1 975,000.00 0.59 6.750 695 975,000.00 75.00 District of Columbia 6 5,185,732.20 3.15 6.354 686 864,288.70 70.23 Florida 32 12,094,419.20 7.35 6.699 708 377,950.60 72.51 Georgia 7 3,950,939.70 2.40 6.422 701 564,419.96 72.32 Hawaii 6 3,462,828.97 2.11 6.465 703 577,138.16 77.08 Idaho 3 955,999.76 0.58 6.480 729 318,666.59 68.95 Illinois 11 3,115,682.16 1.89 7.088 731 283,243.83 77.74 Kansas 1 202,000.00 0.12 5.875 746 202,000.00 80.00 Kentucky 1 660,000.00 0.40 7.750 660 660,000.00 80.00 Maine 1 208,727.72 0.13 6.500 658 208,727.72 90.00 Maryland 13 6,811,395.53 4.14 6.827 705 523,953.50 76.67 Massachusetts 3 1,883,500.00 1.15 7.789 673 627,833.33 77.84 Michigan 1 46,400.00 0.03 10.500 749 46,400.00 80.00 Missouri 2 1,021,000.00 0.62 7.336 703 510,500.00 81.17 Nevada 9 4,817,168.00 2.93 6.683 689 535,240.89 73.07 New Hampshire 1 620,891.00 0.38 6.375 675 620,891.00 73.49 New Jersey 16 6,900,291.32 4.20 6.826 688 431,268.21 73.44 New Mexico 3 969,400.00 0.59 6.502 699 323,133.33 76.48 New York 14 6,827,503.80 4.15 6.856 690 487,678.84 75.52 North Carolina 3 1,300,444.85 0.79 6.615 671 433,481.62 79.75 Ohio 2 505,777.97 0.31 6.365 683 252,888.99 82.44 Oregon 6 2,521,372.78 1.53 6.376 689 420,228.80 75.49 Pennsylvania 2 1,223,895.00 0.74 6.667 700 611,947.50 79.74 South Carolina 3 1,403,500.00 0.85 6.878 731 467,833.33 83.81 Tennessee 2 524,500.00 0.32 6.964 698 262,250.00 82.14 Texas 5 1,942,957.82 1.18 6.751 698 388,591.56 72.84 Utah 2 855,400.00 0.52 6.440 731 427,700.00 78.49 Vermont 1 1,000,000.00 0.61 6.250 659 1,000,000.00 50.00 Virginia 4 1,435,000.00 0.87 6.744 726 358,750.00 72.71 Washington 14 6,815,910.00 4.14 6.472 689 486,850.71 80.55 Wisconsin 1 90,000.00 0.05 8.500 695 90,000.00 90.00 Total 315 $ 164,445,000.51 100.00 % 17 Mortgagors’ FICO Credit Scores for the Group 1 Mortgage Loans(1) Range of FICO Credit Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio Not available 2 $ 801,500.00 0.49 % 7.182 % N/A $ 400,750.00 68.59 % 620 3 1,327,049.58 0.81 7.420 620 442,349.86 81.66 621 – 640 13 4,880,466.40 2.97 6.708 632 375,420.49 67.98 641 – 660 48 21,521,057.77 13.09 6.898 653 448,355.37 73.52 661 – 680 56 32,523,643.25 19.78 6.702 670 580,779.34 72.84 681 – 700 82 50,476,676.48 30.70 6.580 690 615,569.23 71.72 701 – 720 26 11,460,748.99 6.97 6.680 712 440,798.04 77.47 721 – 740 24 11,967,201.49 7.28 6.605 728 498,633.40 74.63 741 – 760 24 11,720,520.67 7.13 6.560 750 488,355.03 75.37 761 – 780 22 10,327,972.68 6.28 6.459 772 469,453.30 78.76 781 – 800 11 5,670,099.20 3.45 6.601 791 515,463.56 74.34 801 – 820 4 1,768,064.00 1.08 6.713 804 442,016.00 67.14 Total 315 $ 164,445,000.51 100.00 % (1) As of the Cut-off Date, the weighted average FICO Credit Score of the Group 1 Mortgage Loans (not including the Group 1 Mortgage Loans for which the FICO Credit Score was unavailable) was approximately 697. Types of Mortgaged Properties for the Group 1 Mortgage Loans Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio Planned Unit Development 45 $ 22,935,954.68 13.95 % 6.745 % 707 $ 509,687.88 75.35 % Cooperative 1 849,732.43 0.52 6.625 672 849,732.43 61.96 High Rise Condominium 2 1,272,500.00 0.77 7.047 708 636,250.00 75.41 Low Rise Condominium 19 7,714,545.30 4.69 6.830 705 406,028.70 74.09 Single Family Residence 214 112,297,680.10 68.29 6.607 693 524,755.51 73.61 Townhouse 6 2,570,427.05 1.56 6.227 686 428,404.51 77.56 Two- to Four-Family Residence 28 16,804,160.95 10.22 6.870 710 600,148.61 69.69 Total 315 $ 164,445,000.51 100.00 % 18 Purposes of the Group 1 Mortgage Loans Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio Purchase 71 $ 32,914,838.94 20.02 % 6.779 % 722 $ 463,589.28 78.25 % Refinance - Rate Term 151 88,080,776.41 53.56 6.486 694 583,316.40 73.34 Refinance – Cashout 93 43,449,385.16 26.42 6.926 685 467,197.69 70.18 Total 315 $ 164,445,000.51 100.00 % Occupancy Types for the Group 1 Mortgage Loans(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio Primary 247 $ 131,985,628.89 80.26 % 6.620 % 694 $ 534,354.77 73.85 % Second Home 31 13,746,974.11 8.36 6.707 718 443,450.78 75.32 Investment 37 18,712,397.51 11.38 6.918 709 505,740.47 69.59 Total 315 $ 164,445,000.51 100.00 % (1) Based upon representations of the related mortgagors at the time of origination. Loan Documentation Types for the Group 1 Mortgage Loans Type of Documentation Program Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio Full/Alternate 69 $ 29,853,964.56 18.15 % 6.423 % 700 $ 432,666.15 75.47 % FastForward 3 1,621,900.00 0.99 6.329 738 540,633.33 77.70 Stated Income 155 93,181,837.03 56.66 6.620 689 601,173.14 72.58 No Ratio 41 22,287,013.09 13.55 6.754 728 543,585.69 74.42 No Income/ No Asset 25 9,485,727.37 5.77 7.198 690 379,429.09 74.01 No Doc 22 8,014,558.46 4.87 7.201 697 364,298.11 72.64 Total 315 $ 164,445,000.51 100.00 % 19 Loan Age for the Group 1 Mortgage Loans(1) Range of Loan Age (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio 0 61 $ 31,846,505.00 19.37 % 6.831 % 699 $ 522,073.85 70.64 % 1-5 252 132,066,495.51 80.31 6.621 697 524,073.39 74.23 6-10 2 532,000.00 0.32 6.563 705 266,000.00 60.44 Total 315 $ 164,445,000.51 100.00 % (1) As of the Cut-off Date, the weighted average loan age of the Group 1 Mortgage Loans was approximately 1month. Loan Programs for the Group 1 Mortgage Loans Loan Program Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio 7/1 LIBOR 27 $ 7,668,959.72 4.66 % 6.775 % 684 $ 284,035.55 71.99 % 7/1 LIBOR 40/30 Balloon 4 1,182,297.01 0.72 7.128 675 295,574.25 78.55 7/1 LIBOR Interest Only 284 155,593,743.78 94.62 6.652 698 547,865.30 73.52 Total 315 $ 164,445,000.51 100.00 % Original Interest Only Terms of the Group 1 Mortgage Loans Original Interest Only Term (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to-Value Ratio 0 31 $ 8,851,256.73 5.38 % 6.822 % 683 $ 285,524.41 72.86 % 120 284 155,593,743.78 94.62 6.652 698 547,865.30 73.52 Total 315 $ 164,445,000.51 100.00 % Prepayment Charge Terms and Type of the Group 1 Mortgage Loans Prepayment Charge Term and Type (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio None 197 $ 111,497,420.65 67.80 % 6.617 % 702 $ 565,976.75 73.17 % 12 – Hard 38 16,683,974.01 10.15 6.745 692 439,051.95 72.84 24 – Hard 19 10,079,304.87 6.13 6.726 689 530,489.73 72.03 36 – Hard 61 26,184,300.98 15.92 6.771 686 429,250.84 75.82 Total 315 $ 164,445,000.51 100.00 % 20 Gross Margins for the Group 1 Mortgage Loans(1) Range of Gross Margins(%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio 2.000 - 2.499 21 $ 6,884,757.73 4.19 % 6.161 % 726 $ 327,845.61 78.06 % 2.500 - 2.999 289 155,941,960.35 94.83 6.670 696 539,591.56 73.16 3.000 - 3.499 3 1,363,500.00 0.83 7.781 744 454,500.00 84.48 3.500 - 3.999 1 112,500.00 0.07 7.750 738 112,500.00 90.00 4.000 - 4.499 1 142,282.43 0.09 9.375 757 142,282.43 95.00 Total 315 $ 164,445,000.51 100.00 % (1) As of the Cut-off Date, the weighted average Gross Margin of the Group 1 Mortgage Loans was approximately 2.735%. Months to Initial Adjustment Date for the Group 1 Mortgage Loans Range of Number of Months to Initial Adjustment Date Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio 71 – 80 21 $ 11,149,282.57 6.78 % 6.465 % 692 $ 530,918.22 71.27 % 81 – 90 294 153,295,717.94 93.22 6.675 698 521,414.01 73.65 Total 315 $ 164,445,000.51 100.00 % Maximum Mortgage Rates for the Group 1 Mortgage Loans(1) Range of Maximum Mortgage Rate (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio 10.000 - 10.499 3 $ 1,795,022.98 1.09 % 5.270 % 739 $ 598,340.99 78.93 % 10.500 - 10.999 8 3,410,737.77 2.07 5.751 708 426,342.22 72.07 11.000 - 11.499 89 50,229,389.68 30.54 6.248 702 564,375.16 69.35 11.500 - 11.999 138 78,631,430.43 47.82 6.673 695 569,792.97 74.60 12.000 - 12.499 42 17,598,629.18 10.70 7.211 693 419,014.98 77.93 12.500 - 12.999 17 7,278,639.50 4.43 7.650 699 428,155.26 76.35 13.000 - 13.499 7 2,423,468.54 1.47 8.167 682 346,209.79 79.28 13.500 - 13.999 8 2,129,000.00 1.29 8.573 670 266,125.00 80.10 14.000 - 14.499 1 142,282.43 0.09 9.375 757 142,282.43 95.00 15.500 - 15.999 1 46,400.00 0.03 10.500 749 46,400.00 80.00 19.000 - 19.499 1 760,000.00 0.46 7.000 648 760,000.00 54.29 Total 315 $ 164,445,000.51 100.00 % (1) As of the Cut-off Date, the weighted average Maximum Mortgage Rate of the Group 1 Mortgage Loans was approximately 11.693%. 21 Initial Periodic Rate Cap for the Group 1 Mortgage Loans Initial Periodic Rate Cap(%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio 5.000 315 $ 164,445,000.51 100.00 % 6.661 % 697 $ 522,047.62 73.49 % Total 315 $ 164,445,000.51 100.00 % Subsequent Periodic Rate Cap for the Group 1 Mortgage Loans Subsequent Periodic Rate Cap (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio 2.000 315 $ 164,445,000.51 100.00 % 6.661 % 697 $ 522,047.62 73.49 % Total 315 $ 164,445,000.51 100.00 % Origination Channels for the Group 1 Mortgage Loans Origination Channel Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio Correspondent 61 $ 33,912,587.96 20.62 % 6.795 % 708 $ 555,944.06 73.66 % Consumer direct 30 15,257,024.64 9.28 6.662 687 508,567.49 74.35 Mortgage professionals 224 115,275,387.91 70.10 6.621 695 514,622.27 73.33 Total 315 $ 164,445,000.51 100.00 % 22 Loan Group 2 Mortgage Rates for the Group 2 Mortgage Loans(1) Range of Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio 5.001 - 5.500 2 $ 1,167,200.00 0.40 % 5.235 % 681 $ 583,600.00 79.86 % 5.501 - 6.000 11 7,388,131.29 2.54 5.938 736 671,648.30 71.34 6.001 - 6.500 179 117,068,768.87 40.25 6.370 727 654,015.47 70.18 6.501 - 7.000 159 95,661,222.88 32.89 6.770 705 601,642.91 72.44 7.001 - 7.500 81 41,540,791.68 14.28 7.311 701 512,849.28 74.95 7.501 - 8.000 48 22,108,109.97 7.60 7.753 675 460,585.62 81.23 8.001 - 8.500 16 5,151,479.07 1.77 8.242 664 321,967.44 86.99 8.501 - 9.000 3 671,209.66 0.23 8.674 662 223,736.55 80.63 9.501 - 10.000 1 82,800.00 0.03 9.625 700 82,800.00 90.00 Total 500 $ 290,839,713.42 100.00 % (1) The Mortgage Rates listed in the preceding table include lender acquired mortgage insurance premiums.As of the Cut-off Date, the weighted average Mortgage Rate of the Group 2 Mortgage Loans was approximately 6.765% per annum.As of the Cut-off Date, the weighted average Mortgage Rate of the Group 2 Mortgage Loans net of the insurance premiums charged by the lender was approximately 6.741% per annum. Current Principal Balances for the Group 2 Mortgage Loans(1) Range of Current Mortgage Loan Principal Balances ($) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio 50,000.01 - 100,000.00 8 $ 653,442.37 0.22 % 7.836 % 696 $ 81,680.30 83.07 % 100,000.01 - 150,000.00 13 1,621,111.94 0.56 7.217 700 124,700.92 76.69 150,000.01 - 200,000.00 8 1,386,091.43 0.48 7.342 698 173,261.43 84.47 200,000.01 - 250,000.00 16 3,668,337.92 1.26 7.261 678 229,271.12 79.90 250,000.01 - 300,000.00 16 4,443,371.99 1.53 7.239 707 277,710.75 82.11 300,000.01 - 350,000.00 13 4,262,574.56 1.47 7.071 707 327,890.35 83.24 350,000.01 - 400,000.00 14 5,185,801.77 1.78 7.229 710 370,414.41 84.60 400,000.01 - 450,000.00 40 17,298,759.97 5.95 7.008 710 432,469.00 78.58 450,000.01 - 500,000.00 66 31,440,476.11 10.81 6.928 703 476,370.85 75.97 500,000.01 - 550,000.00 78 40,809,496.47 14.03 6.656 713 523,198.67 74.56 550,000.01 - 600,000.00 56 32,206,500.84 11.07 6.656 713 575,116.09 73.34 600,000.01 - 650,000.00 40 25,129,150.10 8.64 6.925 709 628,228.75 77.57 650,000.01 - 700,000.00 18 12,239,222.66 4.21 6.625 722 679,956.81 75.68 700,000.01 - 750,000.00 32 23,324,904.51 8.02 6.837 691 728,903.27 74.68 750,000.01 - 800,000.00 10 7,735,700.00 2.66 6.551 733 773,570.00 68.46 800,000.01 - 850,000.00 10 8,236,800.00 2.83 6.624 750 823,680.00 70.34 850,000.01 - 900,000.00 11 9,761,283.33 3.36 6.862 740 887,389.39 69.08 900,000.01 - 950,000.00 8 7,390,437.50 2.54 6.424 724 923,804.69 71.24 950,000.01 - 1,000,000.00 14 13,884,350.00 4.77 6.438 710 991,739.29 65.84 1,000,000.01 - 1,250,000.00 13 14,888,804.95 5.12 6.536 716 1,145,292.69 60.46 1,250,000.01 - 1,500,000.00 9 12,495,250.00 4.30 6.590 721 1,388,361.11 66.50 1,500,000.01 - 1,750,000.00 1 1,514,845.00 0.52 6.500 661 1,514,845.00 54.10 1,750,000.01 - 2,000,000.00 6 11,263,000.00 3.87 6.744 688 1,877,166.67 56.02 Total 500 $ 290,839,713.42 100.00 % (1) As of the Cut-off Date, the average principal balance of the Group 2 Mortgage Loans was approximately $581,679. 23 Original Loan-to-Value Ratios for the Group 2 Mortgage Loans(1) Range of Original Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio 20.01 - 30.00 2 $ 1,525,000.00 0.52 % 7.201 % 660 $ 762,500.00 26.66 % 30.01 - 40.00 2 1,950,000.00 0.67 6.780 710 975,000.00 39.21 40.01 - 50.00 13 12,513,274.50 4.30 6.573 695 962,559.58 45.76 50.01 - 60.00 26 22,371,432.50 7.69 6.587 703 860,439.71 56.74 60.01 - 70.00 89 60,012,401.13 20.63 6.577 711 674,296.64 65.63 70.01 - 80.00 326 177,773,003.03 61.12 6.798 715 545,315.96 78.33 80.01 - 90.00 19 6,414,870.72 2.21 7.466 703 337,624.77 88.26 90.01 - 100.00 23 8,279,731.54 2.85 7.572 683 359,988.33 96.15 Total 500 $ 290,839,713.42 100.00 % (1) As of the Cut-off Date, the weighted average original Loan-to-Value Ratio of the Group 2 Mortgage Loans was approximately 72.84%. Original Term to Stated Maturity for the Group 2 Mortgage Loans Original Term to Stated Maturity (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio 360 500 $ 290,839,713.42 100.00 % 6.765 % 711 $ 581,679.43 72.84 % Total 500 $ 290,839,713.42 100.00 % Remaining Terms to Stated Maturity for the Group 2 Mortgage Loans(1) Remaining Terms to Stated Maturity (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio 351 – 355 4 $ 1,670,875.37 0.57 % 6.885 % 662 $ 417,718.84 79.81 % 356 – 360 496 289,168,838.05 99.43 6.764 711 583,001.69 72.80 Total 500 $ 290,839,713.42 100.00 % (1) As of the Cut-off Date, the weighted average remaining term to stated maturity of the Group 2 Mortgage Loans was approximately 359months. 24 Geographic Distribution of the Mortgaged Properties for the Group 2 Mortgage Loans Geographic Area Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio Arizona 16 $ 7,459,986.61 2.56 % 6.881 % 706 $ 466,249.16 74.20 % California 306 188,329,802.56 64.75 6.689 714 615,456.87 72.72 Colorado 9 5,053,880.00 1.74 6.661 728 561,542.22 68.60 Connecticut 3 2,526,000.00 0.87 6.631 715 842,000.00 58.00 District of Columbia 2 1,570,000.00 0.54 6.621 747 785,000.00 69.80 Florida 26 13,256,891.99 4.56 6.953 701 509,880.46 72.67 Georgia 8 1,547,849.49 0.53 7.386 698 193,481.19 86.65 Hawaii 9 6,227,700.00 2.14 6.608 719 691,966.67 73.88 Idaho 1 602,000.00 0.21 7.625 620 602,000.00 70.00 Illinois 11 6,584,381.40 2.26 7.246 693 598,580.13 75.18 Indiana 1 143,535.00 0.05 6.125 798 143,535.00 80.00 Maryland 11 6,012,334.26 2.07 6.922 697 546,575.84 78.05 Massachusetts 7 4,643,500.00 1.60 7.006 690 663,357.14 66.22 Michigan 3 1,268,933.60 0.44 6.747 696 422,977.87 78.93 Minnesota 5 2,745,300.00 0.94 7.153 681 549,060.00 79.54 Missouri 2 508,500.00 0.17 7.400 684 254,250.00 89.21 Nevada 11 7,795,023.01 2.68 6.808 674 708,638.46 67.98 New Jersey 8 3,371,084.54 1.16 7.236 671 421,385.57 74.29 New Mexico 3 1,602,296.72 0.55 7.395 715 534,098.91 73.72 New York 28 16,482,086.37 5.67 6.844 719 588,645.94 73.12 North Carolina 4 699,887.77 0.24 7.363 689 174,971.94 87.40 Ohio 2 727,952.50 0.25 7.531 740 363,976.25 88.41 Oregon 4 2,351,980.00 0.81 6.767 707 587,995.00 67.01 Pennsylvania 1 82,800.00 0.03 9.625 700 82,800.00 90.00 Rhode Island 1 500,000.00 0.17 7.750 626 500,000.00 76.22 South Carolina 1 900,000.00 0.31 6.250 742 900,000.00 52.94 Texas 1 123,898.35 0.04 7.000 678 123,898.35 78.48 Virginia 10 5,026,009.25 1.73 6.732 741 502,600.93 77.87 Washington 6 2,696,100.00 0.93 6.656 699 449,350.00 76.49 Total 500 $ 290,839,713.42 100.00 % 25 Mortgagors’ FICO Scores for the Group 2 Mortgage Loans(1) Range of FICO Credit Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio Not available 3 $ 2,640,000.00 0.91 % 7.174 % N/A $ 880,000.00 68.26 % 620 1 602,000.00 0.21 7.625 620 602,000.00 70.00 621 – 640 36 17,946,472.29 6.17 7.225 631 498,513.12 75.06 641 – 660 49 25,427,988.62 8.74 6.968 650 518,938.54 68.90 661 – 680 58 33,215,561.51 11.42 6.950 670 572,682.10 71.65 681 – 700 84 55,008,589.92 18.91 6.799 690 654,864.17 69.43 701 – 720 69 38,881,478.19 13.37 6.731 711 563,499.68 75.62 721 – 740 61 33,063,652.79 11.37 6.610 730 542,027.09 76.52 741 – 760 51 29,436,192.59 10.12 6.651 749 577,180.25 75.93 761 – 780 52 31,988,124.71 11.00 6.534 770 615,156.24 71.47 781 – 800 30 18,608,752.80 6.40 6.497 790 620,291.76 74.26 801 – 820 6 4,020,900.00 1.38 6.555 810 670,150.00 72.20 Total 500 $ 290,839,713.42 100.00 % (1) As of the Cut-off Date, the weighted average FICO Credit Score of the Group 2 Mortgage Loans (not including the Mortgage Loans for which the FICO Credit Score was not available) was approximately 711. Types of Mortgaged Properties for the Group 2 Mortgage Loans Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio Planned Unit Development 81 $ 47,133,106.18 16.21 % 6.725 % 713 $ 581,890.20 74.74 % High Rise Condominium 11 6,420,146.40 2.21 7.257 713 583,649.67 79.63 Low Rise Condominium 34 18,868,222.60 6.49 6.646 733 554,947.72 73.50 Single Family Residence 317 181,064,675.74 62.26 6.792 704 571,181.94 73.15 Townhouse 4 1,848,000.00 0.64 6.823 708 462,000.00 79.33 Two- to Four-Family Residence 53 35,505,562.50 12.21 6.652 734 669,916.27 66.82 Total 500 $ 290,839,713.42 100.00 % Purposes of the Group 2 Mortgage Loans Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio Purchase 166 $ 93,584,964.16 32.18 % 6.765 % 729 $ 563,764.84 77.84 % Refinance - Rate Term 122 78,458,529.00 26.98 6.726 709 643,102.70 71.54 Refinance – Cashout 212 118,796,220.26 40.85 6.791 699 560,359.53 69.76 Total 500 $ 290,839,713.42 100.00 % 26 Occupancy Types for the Group 2 Mortgage Loans(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio Primary 422 $ 240,602,450.52 82.73 % 6.737 % 708 $ 570,147.99 74.20 % Second Home 23 15,002,355.30 5.16 6.859 716 652,276.32 68.90 Investment 55 35,234,907.60 12.11 6.916 729 640,634.68 65.21 Total 500 $ 290,839,713.42 100.00 % (1) Based upon representations of the related mortgagors at the time of origination. Loan Documentation Type for the Group 2 Mortgage Loans Type of Documentation Program Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio Full/Alternate 81 $ 46,591,721.66 16.02 % 6.558 % 706 $ 575,206.44 75.29 % FastForward 9 5,965,650.00 2.05 6.482 762 662,850.00 77.87 Stated Income 201 121,749,755.39 41.86 6.780 710 605,720.18 73.62 No Ratio 103 64,779,076.19 22.27 6.762 716 628,923.07 72.63 No Income/ No Asset 31 16,035,426.47 5.51 7.041 690 517,271.82 70.13 No Doc 75 35,718,083.71 12.28 6.911 713 476,241.12 67.74 Total 500 $ 290,839,713.42 100.00 % Loan Age for the Group 2 Mortgage Loans(1) Range of Loan Age (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio 0 288 $ 171,867,038.00 59.09 % 6.820 % 706 $ 596,760.55 72.87 % 1-5 212 118,972,675.42 40.91 6.686 718 561,191.87 72.80 Total 500 $ 290,839,713.42 100.00 % (1) As of the Cut-off Date, the weighted average loan age of the Group 2 Mortgage Loans was approximately 1month. 27 Loan Programs for the Group 2 Mortgage Loans Loan Program Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio 10/1 LIBOR 32 $ 14,018,670.11 4.82 % 7.020 % 708 $ 438,083.44 74.15 % 10/1 LIBOR 40/30 Balloon 10 4,189,414.48 1.44 7.066 687 418,941.45 77.79 10/1 LIBOR Interest Only 458 272,631,628.83 93.74 6.747 711 595,265.57 72.70 Total 500 $ 290,839,713.42 100.00 % Original Interest Only Terms of the Group 2 Mortgage Loans Original Interest Only Term (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to-Value Ratio 0 42 $ 18,208,084.59 6.26 % 7.031 % 703 $ 433,525.82 74.98 % 120 458 272,631,628.83 93.74 6.747 711 595,265.57 72.70 Total 500 $ 290,839,713.42 100.00 % Prepayment Charge Terms and Type of the Group 2 Mortgage Loans Prepayment Charge Term and Type (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio None 243 $ 157,845,549.58 54.27 % 6.715 % 715 $ 649,570.16 70.76 % 12 – Hard 103 59,642,222.41 20.51 6.859 707 579,050.70 72.88 24 – Hard 22 10,273,252.37 3.53 6.964 711 466,966.02 78.41 36 – Hard 132 63,078,689.06 21.69 6.769 703 477,868.86 77.10 Total 500 $ 290,839,713.42 100.00 % Gross Margins for the Group 2 Mortgage Loans(1) Range of Gross Margins(%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio 2.000 - 2.499 13 $ 6,360,327.72 2.19 % 6.180 % 706 $ 489,255.98 68.05 % 2.500 - 2.999 464 277,723,774.47 95.49 6.755 712 598,542.62 72.47 3.000 - 3.499 9 2,662,320.55 0.92 7.339 715 295,813.39 91.81 3.500 - 3.999 12 3,274,552.77 1.13 8.099 677 272,879.40 94.36 4.000 - 4.499 2 818,737.91 0.28 7.352 667 409,368.96 88.18 Total 500 $ 290,839,713.42 100.00 % (1) As of the Cut-off Date, the weighted average Gross Margin of the Group 2 Mortgage Loans was approximately 2.758%. 28 Months to Initial Adjustment Date for the Group 2 Mortgage Loans Range of Number of Months to Initial Adjustment Date Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio 111 – 120 480 $ 279,032,013.42 95.94 % 6.759 % 711 $ 581,316.69 72.74 % 121 – 130 20 11,807,700.00 4.06 6.916 700 590,385.00 75.27 Total 500 $ 290,839,713.42 100.00 % Maximum Mortgage Rates for the Group 2 Mortgage Loans(1) Range of Maximum Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio 10.000 - 10.499 2 $ 1,167,200.00 0.40 % 5.235 % 681 $ 583,600.00 79.86 % 10.500 - 10.999 4 3,171,000.00 1.09 5.857 729 792,750.00 70.37 11.000 - 11.499 135 87,160,781.29 29.97 6.302 735 645,635.42 71.23 11.500 - 11.999 189 117,709,392.51 40.47 6.668 708 622,801.02 70.80 12.000 - 12.499 84 45,431,440.92 15.62 7.194 699 540,850.49 74.18 12.500 - 12.999 63 29,081,979.42 10.00 7.671 679 461,618.72 80.69 13.000 - 13.499 19 6,594,559.28 2.27 8.212 665 347,082.07 85.94 13.500 - 13.999 3 440,560.00 0.15 8.674 654 146,853.33 80.96 14.500 - 14.999 1 82,800.00 0.03 9.625 700 82,800.00 90.00 Total 500 $ 290,839,713.42 100.00 % (1) As of the Cut-off Date, the weighted average Maximum Mortgage Rate of the Group 2 Mortgage Loans was approximately 11.765%. Initial Periodic Rate Cap for the Group 2 Mortgage Loans(1) Initial Periodic RateCap(%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio 4.625 1 $ 322,209.66 0.11 % 8.625 % 667 $ 322,209.66 80.00 % 5.000 499 290,517,503.76 99.89 6.763 711 582,199.41 72.83 Total 500 $ 290,839,713.42 100.00 % (1) As of the Cut-off Date, the weighted average Initial Periodic Rate Cap of the Group 2 Mortgage Loans was approximately 5.000%. 29 Subsequent Periodic Rate Cap for the Group 2 Mortgage Loans Subsequent Periodic Rate Cap (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio 2.000 500 $ 290,839,713.42 100.00 % 6.765 % 711 $ 581,679.43 72.84 % Total 500 $ 290,839,713.42 100.00 % Origination Channels for the Group 2 Mortgage Loans Origination Channel Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio Correspondent 198 $ 125,171,759.08 43.04 % 6.759 % 714 $ 632,180.60 71.15 % Consumer direct 27 13,491,455.40 4.64 6.615 705 499,683.53 74.57 Mortgage professionals 275 152,176,498.94 52.32 6.784 709 553,369.09 74.07 Total 500 $ 290,839,713.42 100.00 % 30 Aggregate Mortgage Loans Mortgage Rates for the Mortgage Loans(1) Range of Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio 4.501 - 5.000 1 $ 503,999.54 0.11 % 5.000 % 707 $ 503,999.54 80.00 % 5.001 - 5.500 5 2,815,773.44 0.62 5.333 724 563,154.69 79.26 5.501 - 6.000 26 14,059,899.23 3.09 5.920 722 540,765.36 71.48 6.001 - 6.500 307 186,935,416.90 41.06 6.361 718 608,910.15 70.61 6.501 - 7.000 262 156,173,932.80 34.30 6.769 700 596,083.71 73.10 7.001 - 7.500 120 58,167,586.35 12.78 7.315 699 484,729.89 75.69 7.501 - 8.000 59 26,665,465.97 5.86 7.763 676 451,957.05 80.60 8.001 - 8.500 26 7,782,347.61 1.71 8.269 667 299,321.06 84.23 8.501 - 9.000 6 1,908,809.66 0.42 8.642 671 318,134.94 80.16 9.001 - 9.500 1 142,282.43 0.03 9.375 757 142,282.43 95.00 9.501 - 10.000 1 82,800.00 0.02 9.625 700 82,800.00 90.00 10.001 - 10.500 1 46,400.00 0.01 10.500 749 46,400.00 80.00 Total 815 $ 455,284,713.93 100.00 % (1) The Mortgage Rates listed in the preceding table include lender acquired mortgage insurance premiums.As of the Cut-off Date, the weighted average Mortgage Rate of the Mortgage Loans was approximately 6.727% per annum.As of the Cut-off Date, the weighted average Mortgage Rate of the Mortgage Loans net of the insurance premiums charged by the lender was approximately 6.711% per annum. 31 Current Principal Balances for the Mortgage Loans(1) Range of Current Mortgage Loan Principal Balances ($) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio 0.01 - 50,000.00 1 $ 46,400.00 0.01 % 10.500 % 749 $ 46,400.00 80.00 % 50,000.01 - 100,000.00 14 1,152,935.87 0.25 7.784 687 82,352.56 78.67 100,000.01 - 150,000.00 29 3,734,047.67 0.82 7.354 689 128,760.26 77.09 150,000.01 - 200,000.00 21 3,709,439.40 0.81 7.012 690 176,639.97 81.22 200,000.01 - 250,000.00 34 7,588,850.82 1.67 6.969 690 223,201.49 79.63 250,000.01 - 300,000.00 38 10,611,669.15 2.33 6.788 710 279,254.45 78.31 300,000.01 - 350,000.00 28 9,176,101.58 2.02 6.808 699 327,717.91 77.18 350,000.01 - 400,000.00 37 13,955,323.15 3.07 6.806 701 377,170.90 80.06 400,000.01 - 450,000.00 76 32,585,141.90 7.16 6.873 706 428,751.87 78.29 450,000.01 - 500,000.00 98 46,842,864.01 10.29 6.903 701 477,988.41 76.52 500,000.01 - 550,000.00 94 49,249,379.79 10.82 6.619 713 523,929.57 74.51 550,000.01 - 600,000.00 80 45,962,191.67 10.10 6.728 709 574,527.40 74.66 600,000.01 - 650,000.00 59 37,065,138.68 8.14 6.844 708 628,222.69 77.46 650,000.01 - 700,000.00 29 19,764,246.10 4.34 6.719 709 681,525.73 73.39 700,000.01 - 750,000.00 44 32,136,069.80 7.06 6.802 692 730,365.22 74.48 750,000.01 - 800,000.00 17 13,207,700.00 2.90 6.595 714 776,923.53 67.86 800,000.01 - 850,000.00 12 9,919,532.43 2.18 6.635 736 826,627.70 69.93 850,000.01 - 900,000.00 17 15,059,678.33 3.31 6.765 719 885,863.43 66.01 900,000.01 - 950,000.00 11 10,155,457.50 2.23 6.332 714 923,223.41 71.87 950,000.01 - 1,000,000.00 31 30,664,189.00 6.74 6.596 705 989,167.39 68.28 1,000,000.01 - 1,250,000.00 20 22,982,287.15 5.05 6.476 712 1,149,114.36 63.40 1,250,000.01 - 1,500,000.00 15 20,928,250.00 4.60 6.537 709 1,395,216.67 67.86 1,500,000.01 - 1,750,000.00 2 3,134,819.93 0.69 6.371 664 1,567,409.97 57.15 1,750,000.01 - 2,000,000.00 7 13,153,000.00 2.89 6.673 689 1,879,000.00 58.02 2,250,000.01 - 2,500,000.00 1 2,500,000.00 0.55 6.125 681 2,500,000.00 58.82 Total 815 $ 455,284,713.93 100.00 % (1) As of the Cut-off Date, the average principal balance of the Mortgage Loans was approximately $558,632. Original Loan-to-Value Ratios for the Mortgage Loans(1) Range of Original Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio 20.01 - 30.00 3 $ 1,600,000.00 0.35 % 7.162 % 660 $ 533,333.33 26.81 % 30.01 - 40.00 5 3,246,000.00 0.71 6.697 745 649,200.00 37.69 40.01 - 50.00 20 15,954,600.25 3.50 6.543 692 797,730.01 45.98 50.01 - 60.00 44 36,574,952.19 8.03 6.491 694 831,248.91 56.77 60.01 - 70.00 134 91,351,855.45 20.06 6.563 702 681,730.26 65.83 70.01 - 80.00 532 279,905,030.39 61.48 6.779 710 526,137.28 78.07 80.01 - 90.00 40 13,930,976.34 3.06 7.079 707 348,274.41 87.29 90.01 - 100.00 37 12,721,299.31 2.79 7.250 693 343,818.90 95.39 Total 815 $ 455,284,713.93 100.00 % (1) As of the Cut-off Date, the weighted average original Loan-to-Value Ratio of the Mortgage Loans was approximately 73.07%. 32 Original Term to Stated Maturity for the Mortgage Loans Original Term to Stated Maturity (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to-Value Ratio 360 815 $ 455,284,713.93 100.00 % 6.727 % 706 $ 558,631.55 73.07 % Total 815 $ 455,284,713.93 100.00 % Remaining Terms to Stated Maturity for the Mortgage Loans(1) Remaining Terms to Stated Maturity (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to-Value Ratio 351 – 355 13 $ 7,313,650.01 1.61 % 6.572 % 688 $ 562,588.46 73.14 % 356 – 360 802 447,971,063.92 98.39 6.730 706 558,567.41 73.07 Total 815 $ 455,284,713.93 100.00 % (1) As of the Cut-off Date, the weighted average remaining term to stated maturity of the Mortgage Loans was approximately 359months. 33 Geographic Distribution of the Mortgaged Properties for the Mortgage Loans Geographic Area Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to-Value Ratio Alabama 1 $ 91,360.00 0.02 % 7.375 % 666 $ 91,360.00 80.00 % Arizona 30 13,935,323.61 3.06 6.869 699 464,510.79 75.17 Arkansas 2 444,600.00 0.10 6.727 690 222,300.00 71.11 California 418 260,624,595.04 57.24 6.664 709 623,503.82 72.33 Colorado 16 8,732,153.25 1.92 6.635 721 545,759.58 73.11 Connecticut 6 3,659,000.00 0.80 6.618 712 609,833.33 60.90 Delaware 1 975,000.00 0.21 6.750 695 975,000.00 75.00 District of Columbia 8 6,755,732.20 1.48 6.416 700 844,466.53 70.13 Florida 58 25,351,311.19 5.57 6.832 704 437,091.57 72.59 Georgia 15 5,498,789.19 1.21 6.693 700 366,585.95 76.36 Hawaii 15 9,690,528.97 2.13 6.557 714 646,035.26 75.02 Idaho 4 1,557,999.76 0.34 6.922 687 389,499.94 69.36 Illinois 22 9,700,063.56 2.13 7.195 706 440,911.98 76.00 Indiana 1 143,535.00 0.03 6.125 798 143,535.00 80.00 Kansas 1 202,000.00 0.04 5.875 746 202,000.00 80.00 Kentucky 1 660,000.00 0.14 7.750 660 660,000.00 80.00 Maine 1 208,727.72 0.05 6.500 658 208,727.72 90.00 Maryland 24 12,823,729.79 2.82 6.872 701 534,322.07 77.32 Massachusetts 10 6,527,000.00 1.43 7.232 685 652,700.00 69.57 Michigan 4 1,315,333.60 0.29 6.879 698 328,833.40 78.97 Minnesota 5 2,745,300.00 0.60 7.153 681 549,060.00 79.54 Missouri 4 1,529,500.00 0.34 7.358 697 382,375.00 83.84 Nevada 20 12,612,191.01 2.77 6.760 680 630,609.55 69.93 New Hampshire 1 620,891.00 0.14 6.375 675 620,891.00 73.49 New Jersey 24 10,271,375.86 2.26 6.960 683 427,973.99 73.72 New Mexico 6 2,571,696.72 0.56 7.059 709 428,616.12 74.76 New York 42 23,309,590.17 5.12 6.847 710 554,990.24 73.82 North Carolina 7 2,000,332.62 0.44 6.877 677 285,761.80 82.42 Ohio 4 1,233,730.47 0.27 7.053 717 308,432.62 85.96 Oregon 10 4,873,352.78 1.07 6.564 698 487,335.28 71.40 Pennsylvania 3 1,306,695.00 0.29 6.854 700 435,565.00 80.39 Rhode Island 1 500,000.00 0.11 7.750 626 500,000.00 76.22 South Carolina 4 2,303,500.00 0.51 6.633 736 575,875.00 71.75 Tennessee 2 524,500.00 0.12 6.964 698 262,250.00 82.14 Texas 6 2,066,856.17 0.45 6.766 697 344,476.03 73.18 Utah 2 855,400.00 0.19 6.440 731 427,700.00 78.49 Vermont 1 1,000,000.00 0.22 6.250 659 1,000,000.00 50.00 Virginia 14 6,461,009.25 1.42 6.734 738 461,500.66 76.72 Washington 20 9,512,010.00 2.09 6.524 692 475,600.50 79.40 Wisconsin 1 90,000.00 0.02 8.500 695 90,000.00 90.00 Total 815 $ 455,284,713.93 100.00 % 34 Mortgagors’ FICO Scores for the Mortgage Loans(1) Range of FICO Credit Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to-Value Ratio Not available 5 $ 3,441,500.00 0.76 % 7.176 % N/A $ 688,300.00 68.34 % 620 4 1,929,049.58 0.42 7.484 620 482,262.40 78.02 621 – 640 49 22,826,938.69 5.01 7.115 631 465,855.89 73.55 641 – 660 97 46,949,046.39 10.31 6.936 652 484,010.79 71.02 661 – 680 114 65,739,204.76 14.44 6.827 670 576,659.69 72.24 681 – 700 166 105,485,266.40 23.17 6.694 690 635,453.41 70.53 701 – 720 95 50,342,227.18 11.06 6.719 711 529,918.18 76.04 721 – 740 85 45,030,854.28 9.89 6.609 729 529,774.76 76.02 741 – 760 75 41,156,713.26 9.04 6.625 750 548,756.18 75.77 761 – 780 74 42,316,097.39 9.29 6.516 771 571,839.15 73.25 781 – 800 41 24,278,852.00 5.33 6.522 790 592,167.12 74.28 801 – 820 10 5,788,964.00 1.27 6.603 808 578,896.40 70.65 Total 815 $ 455,284,713.93 100.00 % (1) As of the Cut-off Date, the weighted average FICO Credit Score of the Mortgage Loans (not including the Mortgage Loans for which the FICO Credit Score was not available) was approximately 706. Types of Mortgaged Properties for the Mortgage Loans Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to-Value Ratio Planned Unit Development 126 $ 70,069,060.86 15.39 % 6.732 % 711 $ 556,103.66 74.94 % Cooperative 1 849,732.43 0.19 6.625 672 849,732.43 61.96 High Rise Condominium 13 7,692,646.40 1.69 7.223 713 591,742.03 78.93 Low Rise Condominium 53 26,582,767.90 5.84 6.699 725 501,561.66 73.67 Single Family Residence 531 293,362,355.84 64.43 6.721 700 552,471.48 73.33 Townhouse 10 4,418,427.05 0.97 6.476 695 441,842.71 78.30 Two- to Four-Family Residence 81 52,309,723.45 11.49 6.722 726 645,799.05 67.74 Total 815 $ 455,284,713.93 100.00 % 35 Purposes of the Mortgage Loans Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to-Value Ratio Purchase 237 $ 126,499,803.10 27.78 % 6.768 % 727 $ 533,754.44 77.94 % Refinance - Rate Term 273 166,539,305.41 36.58 6.599 701 610,034.09 72.49 Refinance – Cashout 305 162,245,605.42 35.64 6.828 695 531,952.80 69.87 Total 815 $ 455,284,713.93 100.00 % Occupancy Types for the Mortgage Loans(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to-Value Ratio Primary 669 $ 372,588,079.41 81.84 % 6.696 % 703 $ 556,932.85 74.08 % Second Home 54 28,749,329.41 6.31 6.786 717 532,394.99 71.97 Investment 92 53,947,305.11 11.85 6.917 722 586,383.75 66.73 Total 815 $ 455,284,713.93 100.00 % (1) Based upon representations of the related mortgagors at the time of origination. Loan Documentation Types for the Mortgage Loans Type of Documentation Program Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to-Value Ratio Full/Alternate 150 $ 76,445,686.22 16.79 % 6.506 % 704 $ 509,637.91 75.36 % FastForward 12 7,587,550.00 1.67 6.449 757 632,295.83 77.83 Stated Income 356 214,931,592.42 47.21 6.711 701 603,740.43 73.17 No Ratio 144 87,066,089.28 19.12 6.760 719 604,625.62 73.09 No Income/ No Asset 56 25,521,153.84 5.61 7.100 690 455,734.89 71.57 No Doc 97 43,732,642.17 9.61 6.964 710 450,851.98 68.64 Total 815 $ 455,284,713.93 100.00 % 36 Loan Age for the Mortgage Loans(1) Range of Loan Age (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio 0 349 $ 203,713,543.00 44.74 % 6.821 % 705 $ 583,706.43 72.52 % 1-5 464 251,039,170.93 55.14 6.652 707 541,032.70 73.55 6-10 2 532,000.00 0.12 6.563 705 266,000.00 60.44 Total 815 $ 455,284,713.93 100.00 % (1) As of the Cut-off Date, the weighted average loan age of the Mortgage Loans was approximately 1month. Loan Programs for the Mortgage Loans Loan Program Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to-Value Ratio 10/1 LIBOR 32 $ 14,018,670.11 3.08 % 7.020 % 708 $ 438,083.44 74.15 % 10/1 LIBOR 40/30 Balloon 10 4,189,414.48 0.92 7.066 687 418,941.45 77.79 10/1 LIBOR Interest Only 458 272,631,628.83 59.88 6.747 711 595,265.57 72.70 7/1 LIBOR 27 7,668,959.72 1.68 6.775 684 284,035.55 71.99 7/1 LIBOR 40/30 Balloon 4 1,182,297.01 0.26 7.128 675 295,574.25 78.55 7/1 LIBOR Interest Only 284 155,593,743.78 34.18 6.652 698 547,865.30 73.52 Total 815 $ 455,284,713.93 100.00 % Original Interest Only Terms of the Mortgage Loans Original Interest Only Term (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to-Value Ratio 0 73 $ 27,059,341.32 5.94 % 6.963 % 697 $ 370,675.91 74.29 % 120 742 428,225,372.61 94.06 6.713 707 577,123.14 73.00 Total 815 $ 455,284,713.93 100.00 % Prepayment Charge Terms and Type of the Mortgage Loans Prepayment Charge Term and Type (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to-Value Ratio None 440 $ 269,342,970.23 59.16 % 6.674 % 710 $ 612,143.11 71.76 % 12 – Hard 141 76,326,196.42 16.76 6.834 704 541,320.54 72.87 24 – Hard 41 20,352,557.24 4.47 6.846 700 496,403.84 75.25 36 – Hard 193 89,262,990.04 19.61 6.769 698 462,502.54 76.72 Total 815 $ 455,284,713.93 100.00 % 37 Gross Margins for the Mortgage Loans(1) Range of Gross Margins(%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to-Value Ratio 2.000 - 2.499 34 $ 13,245,085.45 2.91 % 6.170 % 716 $ 389,561.34 73.25 % 2.500 - 2.999 753 433,665,734.82 95.25 6.725 706 575,917.31 72.72 3.000 - 3.499 12 4,025,820.55 0.88 7.489 725 335,485.05 89.33 3.500 - 3.999 13 3,387,052.77 0.74 8.088 679 260,542.52 94.22 4.000 - 4.499 3 961,020.34 0.21 7.652 681 320,340.11 89.19 Total 815 $ 455,284,713.93 100.00 % (1) As of the Cut-off Date, the weighted average Gross Margin of the Mortgage Loans was approximately 2.750%. Months to Initial Adjustment Date for the Mortgage Loans Range of Number of Months to Initial Adjustment Date Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to- Value Ratio 71 – 80 21 $ 11,149,282.57 2.45 % 6.465 % 692 $ 530,918.22 71.27 % 81 – 90 294 153,295,717.94 33.67 6.675 698 521,414.01 73.65 111 – 120 480 279,032,013.42 61.29 6.759 711 581,316.69 72.74 121 – 130 20 11,807,700.00 2.59 6.916 700 590,385.00 75.27 Total 815 $ 455,284,713.93 100.00 % 38 Maximum Mortgage Rates for the Mortgage Loans(1) Range of Maximum Mortgage Rate (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to-Value Ratio 10.000 - 10.499 5 $ 2,962,222.98 0.65 % 5.256 % 716 $ 592,444.60 79.30 % 10.500 - 10.999 12 6,581,737.77 1.45 5.802 718 548,478.15 71.25 11.000 - 11.499 224 137,390,170.97 30.18 6.282 723 613,348.98 70.54 11.500 - 11.999 327 196,340,822.94 43.12 6.670 703 600,430.65 72.32 12.000 - 12.499 126 63,030,070.10 13.84 7.199 697 500,238.65 75.22 12.500 - 12.999 80 36,360,618.92 7.99 7.667 683 454,507.74 79.82 13.000 - 13.499 26 9,018,027.82 1.98 8.200 670 346,847.22 84.15 13.500 - 13.999 11 2,569,560.00 0.56 8.590 667 233,596.36 80.25 14.000 - 14.499 1 142,282.43 0.03 9.375 757 142,282.43 95.00 14.500 - 14.999 1 82,800.00 0.02 9.625 700 82,800.00 90.00 15.500 - 15.999 1 46,400.00 0.01 10.500 749 46,400.00 80.00 19.000 - 19.499 1 760,000.00 0.17 7.000 648 760,000.00 54.29 Total 815 $ 455,284,713.93 100.00 % (1) As of the Cut-off Date, the weighted average Maximum Mortgage Rate of the Mortgage Loans was approximately 11.739%. Initial Periodic Rate Cap for the Mortgage Loans(1) Initial Periodic Rate Cap(%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to-Value Ratio 4.625 1 $ 322,209.66 0.07 % 8.625 % 667 $ 322,209.66 80.00 % 5.000 814 454,962,504.27 99.93 6.726 706 558,922.00 73.07 Total 815 $ 455,284,713.93 100.00 % (1) As of the Cut-off Date, the weighted average Initial Periodic Rate Cap of the Mortgage Loans was approximately 5.000%. Subsequent Periodic Rate Cap for the Mortgage Loans Subsequent Periodic Rate Cap (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to-Value Ratio 2.000 815 $ 455,284,713.93 100.00 % 6.727 % 706 $ 558,631.55 73.07 % Total 815 $ 455,284,713.93 100.00 % 39 Origination Channels for the Mortgage Loans Origination Channel Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to-Value Ratio Correspondent 259 $ 159,084,347.04 34.94 % 6.766 % 713 $ 614,225.28 71.69 % Consumer direct 57 28,748,480.04 6.31 6.640 696 504,359.30 74.45 Mortgage professionals 499 267,451,886.85 58.74 6.714 703 535,975.73 73.75 Total 815 $ 455,284,713.93 100.00 % 40 Description of the Certificates General The certificates will be issued pursuant to the pooling and servicing agreement.The following sections of this free writing prospectus are summaries of the material terms of the certificates and the pooling and servicing agreement pursuant to which the certificates will be issued.They do not purport to be complete, however, and are subject to, and are qualified in their entirety by reference to, the provisions of the pooling and servicing agreement.When particular provisions or terms used in the pooling and servicing agreement are referred to, the actual provisions (including definitions of terms) are incorporated by reference.We will file a final copy of the pooling and servicing agreement after the issuing entity issues the certificates.The certificates represent obligations of the issuing entity only and do not represent an interest in or obligation of IndyMac MBS, Inc., IndyMac Bank, F.S.B. or any of their affiliates. The IndyMac INDX Mortgage Loan Trust 2007-AR15, Mortgage Pass-Through Certificates, Series 2007-AR15 will consist of the Class1-A-1, Class1-A-2, Class2-A-1, Class2-A-X, ClassA-R, ClassB-1, ClassB-2, ClassB-3, ClassB-4, ClassB-5, ClassB-6, Class P and Class L Certificates.Only the classes of certificates listed on the cover page of this free writing prospectus (all of which are together referred to as the “offered certificates”) are offered by this free writing prospectus. When describing the certificates in this free writing prospectus, we use the following terms: Designation Classes of Certificates Senior Certificates Class1-A-1, Class1-A-2, Class2-A-1, Class2-A-X, and ClassA-R Certificates Subordinated Certificates ClassB-1, ClassB-2, ClassB-3, ClassB-4, ClassB-5 and ClassB-6 Certificates Group 1 Senior Certificates Class1-A-1, Class1-A-2 and ClassA-R Certificates Group 2 Senior Certificates Class2-A-1 and Class2-A-X Certificates Notional Amount Certificates Class2-A-X Certificates Super Senior Certificates Class1-A-1 Certificates Support Certificates Class1-A-2 Certificates Private Certificates ClassB-4, ClassB-5, ClassB-6, ClassP and Class L Certificates Offered Certificates Class1-A-1, Class1-A-2, Class2-A-1, Class2-A-X, ClassA-R, ClassB-1, ClassB-2 and ClassB-3 Certificates 41 The certificates are generally referred to as the following types: Class Type Class1-A-1 Certificates: Senior/Super Senior/Variable Rate Class1-A-2 Certificates: Senior/Support/Variable Rate Class2-A-1 Certificates: Senior/Variable Rate Class2-A-X Certificates: Senior/Notional Amount/Interest Only/Variable Rate ClassA-R Certificates: Senior/REMIC Residual Subordinated Certificates: Subordinate/Variable Rate ClassP Certificates: Prepayment Charges ClassL Certificates: Late Payment Fees The ClassP, Class L, ClassB-4, ClassB-5 and ClassB-6 Certificates (all of which are together are sometimes referred to as the “private certificates”) are not offered by this free writing prospectus.The pass-through rate for each class of private certificates other than the ClassP and Class L Certificates will be calculated as described under “—Interest” in this free writing prospectus.The ClassP and Class L Certificates will not bear interest.The ClassP Certificates will be entitled to all prepayment charges and the Class L Certificates will be entitled to all late payment fees, received in respect of the Mortgage Loans and such amounts will not be available for distribution to the holders of the other classes of certificates.The classes of offered certificates will have the respective initial Class Certificate Balances and initial Notional Amount and pass-through rates set forth on the cover page or as described in this free writing prospectus.The initial Class Certificate Balances and Notional Amount may vary in the aggregate by plus or minus 10%.Any information contained in this free writing prospectus with respect to the ClassP, Class L, ClassB-4, ClassB-5 and ClassB-6 Certificates is provided only to permit a better understanding of the offered certificates. The “Class Certificate Balance” of any class of certificates (other than the Notional Amount Certificates) as of any Distribution Date is the initial Class Certificate Balance of that class reduced by the sum of · all amounts previously distributed to holders of certificates of that class as distributions of principal, and · the amount of Realized Losses (including Excess Losses) allocated to that class; provided, however, that the Class Certificate Balance of each class of certificates to which Realized Losses have been allocated will be increased, sequentially in the order of distribution priority, by the amount of Subsequent Recoveries on the Mortgage Loans in a loan group distributed as principal to any related class of certificates, but not by more than the amount of Realized Losses previously allocated to reduce the Class Certificate Balance of that class of certificates. In addition, the Class Certificate Balance of the class of subordinated certificates then outstanding with the highest numerical class designation will be reduced if and to the extent that the aggregate Class Certificate Balance of all classes of certificates (other than the ClassP and Class L Certificates) following all distributions and the allocation of Realized Losses on any Distribution Date, exceeds the pool principal balance as of the Due Date occurring in the month of the Distribution Date (after giving effect to principal prepayments in the related Prepayment Period). The Notional Amount Certificates do not have a Class Certificate Balance and are not entitled to any distribution in respect of principal on the Mortgage Loans in any loan group. 42 The senior certificates will have an initial aggregate Class Certificate Balance of approximately $421,825,100 and will evidence in the aggregate an initial beneficial ownership interest in the issuing entity of approximately 92.65%. The ClassB-1, ClassB-2, ClassB-3, ClassB-4, ClassB-5 and ClassB-6 Certificates will each evidence in the aggregate an initial beneficial ownership interest in the issuing entity of approximately 2.60%, 1.70%, 1.05%, 1.05%, 0.55% and 0.40%, respectively. The ClassA-R Certificates and the private certificates will be issued in fully registered certificated form. All of the remaining classes of offered certificates will be represented by book-entry certificates. The book-entry certificates will be issuable in book-entry form only. The ClassA-R Certificates will be issued in a denomination of $100. Notional Amount Certificates The Class2-A-X Certificates do not have a Class Certificate Balance but will bear interest on its Notional Amount.The “Notional Amount” for the Class 2-A-X Certificates for the interest accrual period for any Distribution Date will equal the Class Certificate Balance of the Class 2-A-1 Certificates immediately prior to that Distribution Date. Book-Entry Certificates The offered certificates (other than the ClassA-R Certificates) will be book-entry certificates (the “Book-Entry Certificates”).The ClassA-R Certificates will be issued as a single certificate in fully registered certificated form.Persons acquiring beneficial ownership interests in the Book-Entry Certificates (“Certificate Owners”) will hold their Book-Entry Certificates through The Depository Trust Company (“DTC”) in the United States, or, upon request, through Clearstream, Luxembourg (as defined in this free writing prospectus) or the Euroclear System (“Euroclear”) in Europe, if they are participants of such systems, or indirectly through organizations that are participants in such systems. The Book-Entry Certificates will be issued in one or more certificates that equal the aggregate Class Certificate Balance of the offered certificates and will initially be registered in the name of Cede & Co., the nominee of DTC, Clearstream, Luxembourg and Euroclear will hold omnibus positions on behalf of their participants through customers’ securities accounts in Clearstream Banking’s and Euroclear’s names on the books of their respective depositaries which in turn will hold such positions in customers’ securities accounts in the depositaries’ names on the books of DTC. Citibank, N.A. will act as depositary for Clearstream, Luxembourg and JPMorgan Chase Bank will act as depositary for Euroclear (in such capacities, individually the “Relevant Depositary” and collectively the “European Depositaries”). Investors may hold such beneficial interests in the Senior Certificates (other than the Class A-R Certificates) in minimum denominations representing Class Certificate Balances or Notional Amount of $25,000 and integral multiples of $1.00 in excess thereof. Investors may hold such beneficial interests in the Class B-1, Class B-2 and Class B-3 Certificates in minimum denominations representing Class Certificate Balances of $25,000 and integral multiples of $1,000 in excess thereof. One investor of each class of Book-Entry Certificates may hold a beneficial interest therein that is not an integral multiple of $1,000. Except as described below, no person acquiring a Book-Entry Certificate will be entitled to receive a physical certificate representing such offered certificate (a “Definitive Certificate”). Unless and until Definitive Certificates are issued, it is anticipated that the only Certificateholder of the offered certificates will be Cede & Co., as nominee of DTC. Certificate Owners will not be Certificateholders as that term is used in the pooling and servicing agreement. Certificate Owners are only permitted to exercise their rights indirectly through the participating organizations that utilize the services of DTC, including securities brokers and dealers, banks and trust companies and clearing corporations and certain other organizations (“Participants”) and DTC. The Certificate Owner’s ownership of a Book-Entry Certificate will be recorded on the records of the brokerage firm, bank, thrift institution or other financial intermediary (each, a “Financial Intermediary”) that maintains the beneficial owner’s account for such purpose. In turn, the Financial Intermediary’s ownership of such Book-Entry Certificate will be recorded on the records of DTC (or of a participating firm that acts as agent for the Financial Intermediary, whose interest will in turn be recorded on the records of DTC, if the Certificate Owner’s Financial Intermediary is not a Participant and on the records of Clearstream, Luxembourg or Euroclear, as appropriate). Certificate Owners will receive all distributions of principal of, and interest on, the offered certificates from the trustee through DTC and Participants. While the offered certificates are outstanding (except under the circumstances described below), under the rules, regulations and procedures creating and affecting DTC and its operations (the “DTC Rules”), DTC is required to make book-entry transfers among Participants on whose behalf it acts with respect to the offered certificates and is required to receive and transmit distributions of principal of, and interest on, the offered certificates. Participants and organizations which have indirect access to the DTC system, such as banks, brokers, dealers and trust companies that clear through or maintain a custodial relationship with a Participant, either directly or indirectly (“Indirect Participants”), with whom Certificate Owners have accounts with respect to offered certificates are similarly required to make book-entry transfers and receive and transmit such distributions on behalf of their respective Certificate Owners. Accordingly, although Certificate Owners will not possess certificates, the DTC Rules provide a mechanism by which Certificate Owners will receive distributions and will be able to transfer their interest. 43 Certificate Owners will not receive or be entitled to receive certificates representing their respective interests in the offered certificates, except under the limited circumstances described below. Unless and until Definitive Certificates are issued, Certificate Owners who are not Participants may transfer ownership of offered certificates only through Participants and Indirect Participants by instructing such Participants and Indirect Participants to transfer Book-Entry Certificates, by book-entry transfer, through DTC for the account of the purchasers of such Book-Entry Certificates, which account is maintained with their respective Participants. Under the DTC Rules and in accordance with DTC’s normal procedures, transfers of ownership of Book-Entry Certificates will be executed through DTC and the accounts of the respective Participants at DTC will be debited and credited. Similarly, the Participants and Indirect Participants will make debits or credits, as the case may be, on their records on behalf of the selling and purchasing Certificate Owners. Because of time zone differences, credits of securities received in Clearstream, Luxembourg or Euroclear as a result of a transaction with a Participant will be made during, subsequent securities settlement processing and dated the business day following, the DTC settlement date. Such credits or any transactions in such securities, settled during such processing will be reported to the relevant Euroclear or Clearstream, Luxembourg Participants on such business day. Cash received in Clearstream, Luxembourg or Euroclear, as a result of sales of securities by or through a Clearstream, Luxembourg Participant or Euroclear Participant to a Participant, will be received with value on the DTC settlement date but will be available in the relevant Clearstream, Luxembourg or Euroclear cash account only as of the business day following settlement in DTC. Transfers between Participants will occur in accordance with DTC Rules. Transfers between Clearstream, Luxembourg Participants and Euroclear Participants will occur in accordance with their respective rules and operating procedures. Cross-market transfers between persons holding directly or indirectly through DTC, on the one hand, and directly or indirectly through Clearstream, Luxembourg Participants or Euroclear Participants, on the other, will be effected in DTC in accordance with DTC Rules on behalf of the relevant European international clearing system by the Relevant Depositary; however, such cross-market transactions will require delivery of instructions to the relevant European international clearing system by the counterpart in such system in accordance with its rules and procedures and within its established deadlines (European time). The relevant European international clearing system will, if the transaction meets its settlement requirements, deliver instructions to the Relevant Depositary to take action to effect final settlement on its behalf by delivering or receiving securities in DTC, and making or receiving payment in accordance with normal procedures for same day funds settlement applicable to DTC. Clearstream, Luxembourg Participants and Euroclear Participants may not deliver instructions directly to the European Depositaries. DTC, which is a New York-chartered limited purpose trust company, performs services for its participants, some of which (and/or their representatives) own DTC. In accordance with its normal procedures, DTC is expected to record the positions held by each Participant in the Book-Entry Certificates, whether held for its own account or as a nominee for another person. In general, beneficial ownership of Book-Entry Certificates will be subject to the DTC Rules. Clearstream Banking, société anonyme, 67 Bd Grande-Duchesse Charlotte, L-2967 Luxembourg (“Clearstream, Luxembourg”), was incorporated in 1970 as “Clearstream, Luxembourg S.A.” a company with limited liability under Luxembourg law (a société anonyme). Clearstream, Luxembourg S.A. subsequently changed its name to Cedelbank. On 10 January 2000, Cedelbank’s parent company, Clearstream, Luxembourg International, société anonyme (“CI”) merged its clearing, settlement and custody business with that of Deutsche Borse Clearing AG (“DBC”). The merger involved the transfer by CI of substantially all of its assets and liabilities (including its shares in CB) to a new Luxembourg company, New Clearstream, Luxembourg International, société anonyme (“New CI”), which is 50% owned by CI and 50% owned by DBC’s parent company Deutsche Borse AG. The shareholders of these two entities are banks, securities dealers and financial institutions. Clearstream, Luxembourg International currently has 92 shareholders, including U.S. financial institutions or their subsidiaries. No single entity may own more than 5 percent of Clearstream, Luxembourg International’s stock. 44 Further to the merger, the Board of Directors of New Clearstream, Luxembourg International decided to re-name the companies in the group in order to give them a cohesive brand name. The new brand name that was chosen is “Clearstream”
